Name: Council Decision (EU) 2016/2087 of 14 November 2016 on the signing, on behalf of the European Union, of the Agreement in the form of an Exchange of Letters between the European Union and Iceland concerning additional trade preferences in agricultural products
 Type: Decision
 Subject Matter: Europe;  tariff policy;  agricultural activity;  trade;  international trade;  international affairs;  European construction
 Date Published: 2016-11-30

 30.11.2016 EN Official Journal of the European Union L 324/1 COUNCIL DECISION (EU) 2016/2087 of 14 November 2016 on the signing, on behalf of the European Union, of the Agreement in the form of an Exchange of Letters between the European Union and Iceland concerning additional trade preferences in agricultural products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 19 of the Agreement on the European Economic Area provides that the contracting Parties undertake to continue their efforts to achieve progressive liberalisation of agricultural trade between them. (2) On 24 April 2012 the Council authorised the Commission to open negotiations with Iceland with a view to achieving greater liberalisation of bilateral trade in agricultural products under Article 19 of the Agreement on the European Economic Area. The negotiations were successfully concluded on 17 September 2015 and an Agreement in the form of an Exchange of Letters between the European Union and Iceland concerning additional trade preferences in agricultural products (the Agreement) was initialled. (3) Therefore, the Agreement should be signed on behalf of the Union, subject to its conclusion at a later date, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement in the form of an Exchange of Letters between the European Union and Iceland concerning additional trade preferences in agricultural products is hereby authorised, subject to the conclusion of the Agreement (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 November 2016. For the Council The President G. MATEÃ NÃ  (1) The text of the Agreement will be published in the Official Journal together with the decision on its conclusion.